Citation Nr: 1728060	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  96-41 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sores of the mouth, to include herpes simplex.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee osteoarthritis prior to January 5, 2010.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis prior to January 5, 2010.

4.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left eye injury.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to September 1987 and from April 1992 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the December 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

In July 2012, the Board, in pertinent part, remanded the Veteran's claims for entitlement to service connection for a low back disability, entitlement to service connection for mouth sores, and increased rating claims for the Veteran's bilateral knees.  The Board then remanded these claims again in August 2015.  Thereafter, in January 2017, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  This issue is now final and no longer before the Board.  The remaining claims were remanded for further development.  The claims are now back before the Board for adjudication.

The issues of entitlement to service connection for sores of the mouth, to include herpes simplex, entitlement to an initial rating in excess of 10 percent for bilateral knee ostearthritis prior to January 5, 2010 and entitlement to a total disability rating based on TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The medical evidence of record prior to March 11, 2016 shows that the Veteran's service-connected residuals of a left eye injury was manifested by clear active pathology and treatment for the Veteran's recurrent corneal erosions and visual acuity loss but no prescribed rest.  

2. Beginning on March 11, 2016, the Veteran's service-connected residuals of a left eye injury was manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent for service-connected residuals of a left eye injury prior to March 11, 2016, and an initial disability rating of 60 percent for service-connected residuals of a left eye injury beginning on March 11, 2016 have been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.951, 4.1, 4.2, 4.7, 4.79, 4.80, 4.83a, Table V, 4.84a, Diagnostic Code 6009 (revised on December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directive relating to the Veteran's claim for entitlement to an initial rating in excess of 10 percent for residuals of a left eye injury, the Veteran was afforded another examination in January 2017.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Increased Rating Claim

Procedurally, a November 2015 rating decision, implementing the August 2015 Board decision, granted service connection for the residuals of a left eye injury and assigned a noncompensable disability rating effective June 28, 1995.  The Veteran filed a request for an increased rating in December 2015.  In response to the increased rating claim, a February 2016 rating decision increased the Veteran's disability evaluation of the residuals of the left eye injury which was noncompensable to 20 percent effective December 21, 2015.  Thereafter, the April 2016 rating decision found a clear and unmistakable error was made in the February 2016 rating decision which assigned a 20 percent evaluation for residuals of left eye injury effective December 21, 2015.  Instead, the rating decision corrected the finding to restore the 10 percent evaluation effective continuously from June 28, 1995.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Initially, the Board notes that in written argument received in April 2017, the Veteran's attorney argued that VA failed to apply the correct disability rating schedule to the Veteran's left eye injury.  In particular, while the effective date of the service connection for the left eye injury is June 28, 1995, the RO applied only the amended rating criteria effective since 2008 but not the rating criteria in effect prior to 2008.  

The Veteran's left eye disability has been rated under Diagnostic Code 6009.  Under Diagnostic Code 6009, which govern disabilities due to unhealed eye injuries, disability ratings are assigned according to a general rating formula.  Diagnostic Code 6009, as was in effect prior to December 2008, addressed disabilities in chronic form and provided for ratings based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. 38 C.F.R. § 4.84a (2008).  The minimum rating during active pathology was to be 10 percent.

Effective from December 10, 2008, VA revised the rating criteria for the evaluation of eye disorders.  See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  The Board will evaluate the Veteran's service-connected disability under both the former and revised criteria, although the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Diagnostic Code 6009, as in effect from December 10, 2008, provides for evaluation based on either visual impairment, or a graduated rating formula premised upon the frequency and severity of incapacitating episodes.  See 38 C.F.R. § 4.79 (2016).  Under the formula for incapacitating episodes, for a 10 percent rating to be warranted for an eye disorder based on incapacitating episodes there must be incapacitating episodes having a total duration of at least one week over the past twelve months.  Id.  A 20 percent rating is warranted for an eye disorder based on incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is warranted for an eye disorder based on incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  And a 60 percent rating is warranted for an eye disorder based on incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 38 C.F.R. § 4.79, Note.  The same underlying criteria as before apply to evaluation based upon measurement of central visual acuity or loss of field of vision.

Turning to the medical evidence of record from the effective date of the Veteran's service connection, the first day following separation from active service, the Veteran's service treatment records report he was seen for blurry vision in 1995.  On his report of medical examination for purposes of separation dated June 1995 the Veteran reported he had been stabbed in the eye.  The examiner noted a corneal scar in the diagnosis section of the examination.  At the time of the examination, his vision was 20/100 distance and 20/70 near in both eyes.

A June 2006 treatment notation from Dr. K. F., D.O. noted the Veteran had an injury to his left eye which resulted in decreased vision and dry eye.

Thereafter, a January 2010 VA optometrist notation documented poor vision in the left eye when lacerated by a wire.  The left eye was described as "seizing up" with pain and tears at times, usually in the mornings.  On examination, the Veteran's best corrected visual acuities were 20/20 in the right eye and 20/30 in the left eye.  His pupils were equal round and reactive to light without signs of afferent defect and fields were full with confrontational testing in each eye.  Bilaterally the lids and lashes were clear and the corneas were clear with no signs of scarring.  

A November 2013 private eye examination revealed episodes of pain along with 40/200 vision in the right eye and 60-70/200 vision in the left eye.

A March 2015 letter from T.C.G., DO, an independent medical examiner, reported the Veteran's October 1993 left eye injury resulted in a corneal abrasion in that eye which required eye drops, patching and pain medication.  Astigmatism was noted in the left eye prior to the injury.  Moreover, T.C.G. reported no corneal scarring in the left eye after the injury.

With his request for an increased rating, the Veteran submitted an affidavit in December 2015.  In the affidavit, he reported experiencing significant pain on a daily basis from his left eye injury.  Moreover, he reported experiencing monthly incapacitating episodes related to his eye pain which he indicated began in 1993.  During an episode, he was unable to function and had to lie down.

The record includes a December 2015 eye examination performed by Dr. G.Z.  At the time of examination, the Veteran's uncorrected distance vision was 20/200 in the right eye and 20/400 in the left eye and his corrected distance vision was 20/70 -2 in the right eye and 20/200 in the left eye.  A superior corneal epithelial defect of the left eye was revealed and a new spectacle correction lenses for distance was prescribed.  For management of his recurrent erosion, the Veteran was using an artificial tear drop while awake and an ointment at bedtime to keep his left cornea well lubricated.

A VA examination was then performed in February 2016.  The Veteran was diagnosed with presumed recurrent corneal erosions.  On examination, the Veteran's uncorrected distance and near vision was 20/100 in the right eye and 20/200 in the left eye.  Similarly, his corrected distance and corrected near vision was also 20/100 in the right eye and 20/200 in the left eye.  His pupils were 3 millimeters on both sides and were round and reactive to light.  The Veteran did not have anatomical loss of either eye and his vision was not limited to no more than light perception in either eye.  He was able to recognize test letters at 1 foot or closer and was able to perceive objects, hand movements and count fingers at 3 feet.  No astigmatism, scotoma, keratoconus, pterygium or diplopia were found.  Additionally, the slip lamp and external eye examination was found to be normal.  Notably, the examiner also found the Veteran was not suffering from incapacitating episodes attributable to the eye condition.  The current level of severity given to the Veteran's continued complaints of symptoms of consistent recurrent corneal erosions was moderate to severe.

A March 2016 letter from G.Z., O.D. stated the Veteran's low vision status of the left eye was responsible for recurrent corneal erosions that caused multiple painful and long-lasting incapacitating episodes.  These episodes could also trigger severe headaches.  A prescription was included to take medication as needed as well as bedrest until erosions are resolved.

Additional prescription records dated March 2016 to November 2016 were provided to the Board.  These records indicate the Veteran was treated for recurrent ocular pain and prescribed eye rest/bedrest with compresses for treatment.  The pain was described as "incapacitating" and working and driving was limited.

A May 2016 letter from B.H., O.D. indicated that after a review of his medical records the Veteran's recurrent corneal erosion could cause pain, light sensitivity, decreased vision and tearing during active episodes.  Once the erosion was healed, the symptoms would cease.  The Veteran reported erosions lasting 2 to 5 days, at which time the Veteran would have difficulty driving or operating machinery or other activities requiring depth perception.

In satisfaction of the January 2017 Board remand, an updated VA Disability Benefits Questionnaire was completed in January 2017.  On examination, the Veteran's uncorrected distance vision in the right eye was 20/200 and 10/200 in the left eye.  His uncorrected and corrected near vision was 5/200 in both eyes.  Lastly, his corrected distances vision was 20/200 in the right eye and 10/200 in the left eye.  His pupils were 3 millimeters in diameter and were round and reactive to light.  No anatomical loss of either eye was found and the Veteran's vision was not limited to no more than light perception only in either eye.  The Veteran was also able to recognize test letters at 1 foot or closer and able to perceive objects, hand movements and count fingers at 3 feet or closer.  No astigmatism, scotoma, keratoconus, pterygium or diplopia were found on examination.  The slit lamp and external eye examination revealed dermatochalasis and a small circular scar on the left cornea.  The Veteran was diagnosed with presumed recurrent corneal erosion in the left eye.  Per the Veteran's report, he suffered from incapacitation conditions of at least 6 weeks over the past 12 months.  Functionally, the Veteran reported during times of presumed corneal erosion, he had to stay in his bed due to pain. 

The examiner noted the Veteran's records were reviewed and the history of presumed recurrent corneal erosions in the left eye was well documented.  While the examiner noted the Veteran's reports of episodes of erosion lasting at least one week and occurring about once a month, he indicated there were no records to show that the Veteran had been evaluated by an eye care professional during active erosion so the degree of corneal irregularity during flare-ups was unclear.  However, the examiner indicated that the symptoms the Veteran described during flare-ups would be considered moderate to severe.  The Veteran reported using artificial tears 4 to 6 times a day and using ointment in the eye as needed for pain.  An addendum to the January 2017 VA examination reported gradual decrease in visual acuity in both eyes with a recommendation of further evaluation by an ophthalmologist for decreased vision.

The record includes VA treatment records from August 2016 to January 2017.  These records included recurrent left eye pain in the assessments of the Veteran throughout the records.  

For the period prior to December 10, 2008, which applies the former Diagnostic Code 6009, the record documents clear active pathology and treatment for the Veteran's recurrent corneal erosions and visual acuity loss but no prescribed rest-requirements or medically documented episodic incapacity.  In light of the fact the Veteran possess both the treatment and the loss of visual acuity during the continuance of the active pathology, the Board finds a rating of 20 percent is warranted.  However, a rating higher than 20 percent is not warranted because there is no evidence of additional prescribed rest or medically documented episodic incapacity to warrant a higher rating.

For the period beginning on December 10, 2008, through March 10, 2016, which applies both the former as well as the revised Diagnostic Code 6009, the Board finds a rating of 20 percent under the former Diagnostic Code 6009 for clear active pathology and treatment is continued.  A higher rating under the revised Diagnostic Code 6009, would not be warranted.  In fact, the Veteran would not be entitled to a compensable disability rating as the objective medical evidence does not support the Veteran's contentions that he suffered monthly incapacitating episodes during this period of the appeal.  

However, the Board finds a disability rating of 60 percent is warranted for the Veteran's service connected residuals of a left eye injury beginning on March 11, 2016, the date of the first medical evidence supporting incapacitating episodes, but not sooner.  Prior to March 11, 2016, despite the Veteran's contentions, there is no medical evidence to support finding the Veteran was experiencing prescribed bedrest.  In particular, just one month prior, the February 2016 VA examination reported no incapacitating episodes due to the Veteran's left eye.  However, the subsequent March 2016 ophthalmologist letter documented "recurrent corneal erosions that cause multiple painful and long-lasting incapacitating episodes".  Additionally, the January 2017 Disability Benefits Questionnaire reported, per the Veteran's report, he suffers from incapacitation conditions of at least 6 weeks over the past 12 months.  While the examiner also noted the Veteran had not been evaluated by an eye care professional during active erosion, the symptoms the Veteran described during flare-ups would be considered moderate to severe.  As such, the medical evidence of record for this period warrants a rating of 60 percent, the highest available rating under Diagnostic Code 6009.

The Board acknowledges the Veteran's contention that these incapacitating episodes began in 1993 and have persisted monthly since that time.  While the Veteran has reported these persistent periods of incapacitation, he, as a layperson is not competent to diagnose prescribed bedrest.  He is clearly competent to report how his eye feels.  However, as defined for VA purposes, the definition of incapacitating episodes requires treatment by a physician during these periods of bedrest is required.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, there is no competent medical evidence of record to support a 60 percent disability rating prior to March 11, 2016 for the Veteran's service connected residuals of a left eye injury.

In summary, the preponderance of evidence support a rating of 20 percent for service connected residuals of a left eye injury prior to March 11, 2016 and a rating of 60 percent for service connected residuals of a left eye injury from March 11, 2016 forward.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).


ORDER

An initial disability rating of 20 percent for service-connected residuals of a left eye injury prior to March 11, 2016 is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial disability rating of 60 percent for service-connected residuals of a left eye injury beginning on March 11, 2016 is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As stated in the January 2017 Board remand, the Veteran requested a video teleconference hearing as to his claims for increased rating for knee disabilities and TDIU in the July 2015 VA Form 9s.  The Board directed the RO to schedule the Veteran for his hearing on these issues prior to returning the claims file to the Board for further appellate procedures.  However, the record does not reflect that the Veteran has been afforded his hearing at this time.  As such, another remand of these issues is warranted.  See 38 C.F.R. § 20.700 (2016).  

As for the issue of entitlement to service connection for sores of the mouth, to include herpes simplex, the Veteran was scheduled for an examination with the VA Montana Healthcare System in satisfaction of the January 2017 Board remand directives but as stated in the February 2017 Supplemental Statement of the Case, the Veteran failed to appear for the examination.  However, in the February 2017 statement from the Veteran's representative, it appears as though the Veteran mistook the scheduled examination to be a second examination for his eye, which was performed the month prior.  Despite the confusion as to the nature of the examination, the representative reported the location of Helena is not convenient for the Veteran to travel, especially in the winter.  Instead, the representative requested the evaluation to be conducted closer to the Veteran's home.  However, no response was provided to his letter and instead, the February 2017 Supplemental Statement of the Case was issued denying the Veteran's claim for entitlement to service connection for sores of the mouth, to include herpes simplex.

In light of the February 2017 communication from the Veteran's representative, the Board finds good cause for the Veteran's failure to appear at the examination and acknowledges his request to reschedule the examination closer to home.  As such a remand is necessary to reschedule the examination.  As an aside, the Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran is scheduled for a videoconference Board hearing in accordance with the docket number of his appeal.  Notify the Veteran and his attorney, in writing, as to the date, time and location of the hearing, and place a copy of the notification letter in the claims folder.  

2.  Reschedule the Veteran for an appropriate VA examination by a physician other than the May 2016 VA examiner, to determine the etiology of the claimed mouth sores.  Every effort should be made to the schedule the Veteran for an examination closer to his home, but if that is not possible, an explanation should be provided to the Veteran.  The claims folder should be provided and reviewed by the examiner.  The examiner is asked to:

   a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current chronic mouth sore disorder, to include herpes simplex, angular cheilitis, or herpangina.

   b.  If any chronic mouth sore disorder is found, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such mouth sore disorder is related to the Veteran's military service.

The examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability in detail.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

3.  Thereafter, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


